Exhibit 25.1 securities and exchange commission Washington, D.C. 20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CORPORATION DESIGNATED TO ACT AS TRUSTEE Check if an Application to Determine Eligibility of a Trustee Pursuant to Section 305(b)(2) U.S. BANK NATIONAL ASSOCIATION (Exact name of Trustee as specified in its charter) 31-0841368 I.R.S. Employer Identification No. 800 Nicollet Mall Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) Susan Freedman U.S. Bank National Association One Federal Street Boston, MA 02110 (617) 603-6562 (Name, address and telephone number of agent for service) Cenveo Corporation (Issuer with respect to the Securities) Delaware 84-1250534 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Canterbury Green 201 Broad Street Stamford, Connecticut (Address of Principal Executive Offices) (Zip Code) See Table of Additional Registrants 11.5% Senior Notes Due 2017 (Title of the Indenture Securities) TABLE OF ADDITIONAL REGISTRANTS The following, other than Cenveo, Inc., which wholly owns Cenveo Corporation, are direct or indirect wholly owned subsidiaries of Cenveo, Inc. and are expected to guarantee the debt securities.The address, including zip code, and telephone number, including area code, of each of the co-registrants is One Canterbury Green, 201 Broad Street, Stamford, Connecticut, 06901, (203) 595-3000. Exact Name of Additional Registrant as Specified in Its Charter State or Other Jurisdiction of Incorporation or Organization I.R.S. EmployerIdentification Number Cenveo, Inc. Colorado 84-1250533 CNMW Investments, Inc. Delaware 87-0795828 Cenveo Commercial Ohio, LLC Colorado 20-2017825 Cenveo Government Printing, Inc. Colorado 04-3671149 Cenveo Services, LLC Colorado 20-0186643 Discount Labels, LLC Indiana 35-1119834 Cenveo Omemee LLC Delaware N/A Colorhouse China, Inc. Colorado 20-1298678 RX JV Holding, Inc. Delaware 13-4350642 CRX JV, LLC Delaware 74-3197673 CRX Holding, Inc. Delaware 13-4350639 Rx Technology Corp. Delaware 20-1151536 PC Ink Corp. Delaware 20-1976458 Cenveo NIC, Inc. Georgia 04-3672563 Cadmus Printing Group, Inc. Virginia 54-1770795 Washburn Graphics, Inc. North Carolina 56-1063805 Cadmus Journal Services, Inc. Virginia 54-0157890 Cadmus Financial Distribution, Inc. Virginia 54-1816339 Cadmus Technology Solutions, Inc. Virginia 58-2202553 Garamond/Pridemark Press, Inc. Maryland 52-0786405 Cadmus Delaware, Inc. Delaware 13-4341386 Cadmus UK, Inc. Virginia 54-2032531 Expert Graphics, Inc. Virginia 54-1114775 Cadmus Marketing Group, Inc. Virginia 54-1770793 Cadmus Direct Marketing, Inc. North Carolina 56-1672605 Cadmus Interactive, Inc. Georgia 58-2172821 Cadmus Marketing, Inc. Virginia 54-1630635 Cadmus/O’Keefe Marketing, Inc. Virginia 54-1819514 Old TSI, Inc. Georgia 58-1363016 Cadmus Investments, LLC Delaware 81-0666802 Port City Press, Inc. Maryland 52-0736485 Science Craftsman Incorporated New York 13-2922794 Cadmus International Holdings, Inc. Virginia 54-1770794 CDMS Management, LLC Delaware N/A Vaughan Printers Incorporated Florida 59-0932455 VSUB Holding Company Virginia 54-1706917 Cenveo CEM, LLC Delaware 13-4366523 Cenveo CEM, Inc. Delaware 13-4366519 Madison/Graham ColorGraphics, Inc. California 95-1761146 Madison/Graham ColorGraphics Interstate Services, Inc. California 95-4887490 Commercial Envelope Manufacturing Co. Inc. New York 13-1840023 CMS Gilbreth Packaging Systems, Inc. Delaware 36-4181015 Envelope Product Group, LLC Delaware 80-0669207 Impaxx, Inc. Delaware 95-4587339 Rex 2010, LLC Florida 59-2769876 136 Eastport Road, LLC Delaware 94-3436726 Lightning Labels, LLC Delaware 26-3947517 Nashua Corporation Massachusetts 02-0170100 Nashua International, Inc. Delaware 02-0430039 Cenveo McLaren Morris& Todd Company Nova Scotia, Canada N/A 2 FORM T-1 Item 1. GENERAL INFORMATION. Furnish the following information as to the Trustee. a) Name and address of each examining or supervising authority to which it is subject. Comptroller of the Currency Washington, D.C. b) Whether it is authorized to exercise corporate trust powers. Yes Item 2. AFFILIATIONS WITH OBLIGOR. If the obligor is an affiliate of the Trustee, describe each such affiliation. None Items 3-15 Items 3-15 are not applicable because to the best of the Trustee's knowledge, the obligor is not in default under any Indenture for which the Trustee acts as Trustee. Item 16. LIST OF EXHIBITS:List below all exhibits filed as a part of this statement of eligibility and qualification. 1. A copy of the Articles of Association of the Trustee.* 2. A copy of the certificate of authority of the Trustee to commence business, attached as Exhibit 2. 3. A copy of the certificate of authority of the Trustee to exercise corporate trust powers, attached as Exhibit 3. 4. A copy of the existing bylaws of the Trustee.** 5. A copy of each Indenture referred to in Item 4.Not applicable. 6. The consent of the Trustee required by Section 321(b) of the Trust Indenture Act of 1939, attached as Exhibit 6. 7. Report of Condition of the Trustee as of December 31, 2011 published pursuant to law or the requirements of its supervising or examining authority, attached as Exhibit 7. * Incorporated by reference to Exhibit 25.1 to Amendment No. 2 to registration statement on S-4, Registration Number 333-128217 filed on November 15, 2005. ** Incorporated by reference to Exhibit 25.1 to registration statement on S-4, Registration Number 333-166527 filed on May 5, 2010. 3 SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939, as amended, the Trustee, U.S. BANK NATIONAL ASSOCIATION, a national banking association organized and existing under the laws of the United States of America, has duly caused this statement of eligibility and qualification to be signed on its behalf by the undersigned, thereunto duly authorized, all in the City of Boston, Massachusetts on the 20th of April, 2012. By: /s/John G. Correia John G. Correia Account Manager, Vice President 4 Exhibit 2 5 Exhibit 3 6 Exhibit 6 CONSENT In accordance with Section 321(b) of the Trust Indenture Act of 1939, the undersigned, U.S. BANK NATIONAL ASSOCIATION hereby consents that reports of examination of the undersigned by Federal, State, Territorial or District authorities may be furnished by such authorities to the Securities and Exchange Commission upon its request therefor. Dated: April 20, 2012 By: /s/John G. Correia John G. Correia Account Manager, Vice President 7 Exhibit 7 U.S. Bank National Association Statement of Financial Condition As of 12/31/2011 ($000’s) 12/31/2011 Assets Cash and Balances Due From Depository Institutions $ Securities Federal Funds Loans & Lease Financing Receivables Fixed Assets Intangible Assets Other Assets Total Assets $ Liabilities Deposits $ Fed Funds Treasury Demand Notes 0 Trading Liabilities Other Borrowed Money Acceptances 0 Subordinated Notes and Debentures Other Liabilities Total Liabilities $ Equity Minority Interest in Subsidiaries $ Common and Preferred Stock Surplus Undivided Profits Total Equity Capital $ ­Total Liabilities and Equity Capital $ 8
